                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                           )
LISA CARVALHO                              )
     Plaintiffs,                           )
                                           )
      v.                                   )
                                                   C.A. No. 1:19·cv·287·JJM·LDA
                                           )
SANTANDER BANK, N.A., and                  )
SARAH LINDSTROM                            )
    Defendants.                            )
_______________________ )
                                        ORDER

       Plaintiff Lisa Carvalho ("Ms. Carvalho") has filed an eight·count complaint. In

Count Eight of the complaint, Ms. Carvalho alleges a defamation claim against

Defendant Sarah Lindstrom ("Ms. Lindstrom"). ECF No. 1 at 12. Ms. Lindstrom now

moves to dismiss Count Eight of Ms. Carvalho's complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6), claiming that Ms. Carvalho failed to plausibly allege the

elements of defamation. ECF No. 18.

Standard ofReview

      To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6),

Plaintiff must present facts that make his claim plattsible on its face. See Bell Atl.

Corp. v. Twomb~v, 550 U.S. 544, 570 (2007). To state a plausible claim, a complaint

noocl not detail facttml allegations, but must recite enough facts at least to "raise a

right to relief above the speculative level.. .. " Twombly, 550 U.S. at 555. A pleading

that offers "labels and conclusions" or "a formulative recitation of the elements of a

cause of action" will not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Nor does
a complaint suffice if it tenders "naked assertion[s] devoid of further factual

enhancement." Id (quoting Twombly, 550 U.S. at 557).

Analysis

       To bring a claim of defamation under Rhode Island law, a plaintiff must

plausibly allege: "(a) a false and defamatory statement concerning another; (b) an

unprivileged publication to a third party; (c) fault amounting to at least negligence

on the part of the publisher; and (d) damages, unless the statement is actionable

irrespective of special harm." Bossian v. Anderson, 69 A.3d 869, 878 (R.I. 2013)

(quoting Mal'Cll v. Kells, 936 A.2d 208, 212 (R.I. 2007)).

      Ms. Carvalho alleges that "[Ms.l Lindstrom did make statements about [Ms.l

Carvalho that she knew and/or should have known were false, with actual malice,

and the intent to cause harm to [Ms.] Carvalho and/or her reputation." ECF No. 1 at

12.   This Court finds that this is insufficient to establish a prima facie case of

defamation because Ms. Carvalho failed to set forth any specific, allegedly false

statements attributable to Ms. Lindstrom. Ms. Lindstrom is left to speculate which

statements were made, when they occurred, who they were published to, and in what

context. This single allegation fails to meet the very first element of defamation, and

thus fails to state a claim upon which relief can be granted.

Conclusion

      For the reasons stated, the Court GRANTS Defendants' Motion to Dismiss

Count Eight. ECF No. 18.




                                           2
John J. McConnell, Jr.
United States District Judge

November 5, 2019




                               3
